DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Timothy G. Newman on 05/26/2022.
 
The application has been amended as follows:
Please amend the claims as follows:
1. (Currently Amended) An information handling system comprising: 
a display device; 
a sensor hub; 
a time of flight (TOF) proximity sensor coupled to the sensor hub via a serial 
interface; 
a first camera coupled to a vision system; and 
a software service executing under control of an operating system, the service to: 
receive an alert signal from the TOF proximity sensor indicating movement proximate to the information handling system; 
in response to receiving the alert signal, configure the first camera to capture a first image; 
analyze the first image at the vision system to determine a gaze direction of a user at the information handling system; and 
configure operation of the information handling system based on the gaze direction.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 09/14/2020 along with the Examiner’s amendment authorized by the Applicant on 05/26/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 8, and 14 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an information handling system comprising: a display device; a sensor hub; a time of flight (TOF) proximity sensor coupled to the sensor hub via a serial interface; a camera coupled to a vision system; and a software service executing under control of an operating system, the service to: receive an alert signal from the TOF proximity sensor indicating movement proximate to the information handling system; in response to receiving the alert signal, configure the first camera to capture a first image; analyze the first image at the vision system to determine a gaze direction of a user at the information handling system; and configure operation of the information handling system based on the gaze direction.

U.S. Patent 10,1980,70 B2 to Skogö et al. discloses a gaze tracking system 10 that  comprises a processor 11. The processor is communicatively connected to a light source 13 and two imaging devices 12, 14, which may be external to the system (and located in the same or a different physical device) or may be internal components in the gaze tracking system 10. The first imaging device 12 is a higher-resolution CMOS-type sensor, and the second imaging device 14 is a time-of-flight sensor. In an implementation of this type, the light source 13 is preferably modulated and synchronized with the time-of-flight sensor. Referring now to FIG. 4, there is shown a method in a gaze tracking system for controlling a computer device. The method comprises leaving 401 a low power mode of the gaze tracking system in response to a gaze tracking activation signal from input means of the computer device, capturing 403 an overview picture of at least a portion of the head of the viewer and locating an eye region of the viewer in the overview picture, and capturing 405, at a first frame rate, a plurality of pictures of at least a portion of the viewer's head using the at least one sensor, from which data are read out in restricted regions, which are positioned in accordance with the eye region location and the union of which occupies at most 10% of the area of the light-sensitive surface. The method further comprises determining 407 a first gaze point value of the viewer on the visual display based on information from the plurality of pictures only and optionally on additional information from the overview picture, providing 409 a first control signal to the computer device based on the first gaze point value, and capturing 411, at a second frame rate, being lower than the first frame rate, further pictures of at least a portion of the viewer's head using the at least one sensor. The method also comprises the steps of determining 413, for a further picture, a further gaze point value of the viewer on the visual display based on information from the further picture and additionally on information from at least one previous picture, and providing 415 a further control signal to the computer device based on the further gaze point

U.S. Patent Application Publication 2017/0090608 A1 to Vieta et al. discloses a ToF-based proximity sensor 26 that is capable of outputting a near-field sensor reading and a separate far-field sensor reading. Proximity sensor 26 configured as such is able to filter out false negatives and false positives, as will be apparent from the follow description. As shown in FIG. 7, proximity sensor 26 may generate a first sensor output Snear that is indicative of near-field measurements and a second sensor output Sfar that is indicative of far-field measurements. Sensor output Snear may include both intensity information I1 and distance information d1 for objects sensed within a predetermined distance from the cover glass (e.g., for detecting objects within 10 cm of the cover glass, within 5 cm of the cover glass, within 3 cm of the cover glass, within 1 cm of the cover glass, or even objects directly on the cover glass). On the other hand, sensor output Sfar may likewise include both intensity information I2 and distance information d2 for objects sensed greater than a predetermined distance from the cover glass (e.g., for detecting objects beyond the near-field sensing region). Proximity sensor 26 may provide outputs Snear and Sfar to host processor 40 (e.g., the storage and processing circuitry described in FIG. 2) via paths 402 and 404, respectively. Processor 40 may analyze the received measurements and take appropriate action on the electronic device (e.g., to adjust the display brightness, to disable the touch sensor functionality, to enable the ear speaker, etc.).

U.S. Patent Application Publication 2012/0287035 A1 to Valko et al. discloses a computing device 100 may generally include one or more sensors 102 that may be utilized for presence sensing. For example, one or more cameras and/or light sensors may be used in the presence sensing. Proximity may be determined using depth sensors. Some example depth sensor techniques may include: focusing and defocusing, active IR reflected power, active IR structured light; active IR time of flight (2D+depth), active IR time of flight (single pixel sensor), passive IR (motion detector), passive IR thermal imaging (2D), stereo vision, polarization techniques, and so forth. In some embodiments, active IR may user multiple specific IR wavelengths to detect certain unique material properties, such as reflectivity of human skin or carbon dioxide emissions in breath. FIG. 5 illustrates a method 300 for utilizing multiple sensors in a tiered manner to change the state of the device. Initially, the device may be in a reduce power consumption mode such as a sleep mode, and a controller may receive data from a first sensor (Block 302). The received data is processed (Block 304) and compared with a threshold (Block 306). The comparison with the threshold allows for a determination as to whether the user is present or is likely present (Block 308). If the user is not present, data may continue to be received from the first sensor (Block 302). If however, the user is determined to be present or is likely to be present, a second sensor may be actuated (Block 310) and data is received from the second sensor (Block 312). The data from the second sensor is processed (Block 314) and combined with the data from the first sensor data (Block 316). The processing of data from the first and second sensor may include, but is not limited to, performing digital signal processing on the data such as filtering the data, scaling the data, and/or generally conditioning the data so that it is useful for presence determination. Additionally, the combination of data from the first and second sensors may include storing the data together and/or logically or mathematically combining the data. The data from the first and second sensors is used to compute user presence values and/or probability of user presence scores (Block 318). The user presence values and/or probability of user presence scores are compared with thresholds to determine if a user is present (Block 322). Further, if the user is determined to be present, other parameters may be determined such as distance and location of the user relative to the device (Block 324) and the state of the device may be changed (Block 326). The state change may include bringing the device into an awake mode from a sleep mode or other suitable state change.

However, none of the above teach or fairly suggest the information handling system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622